Citation Nr: 1743337	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-06 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as pulmonary fibrosis and lung scarring.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from October 1969 to August 1971, February 1991 to April 1991, and February 2002 to June 2002, with additional active duty and/or active duty for training in the Air Force National Guard and Reserves. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, as relevant to this appeal, denied service connection for pulmonary fibrosis.  Jurisdiction was subsequently transferred to the RO in Cheyenne, Wyoming. 

The Board previously considered this matter in March 2015 and January 2017, at which time it remanded for additional development.  The development requested by the Board has been completed; and the appeal has been returned to the Board for review.  

Lastly, the Board observes for the record that this appeal was processed using the Veteran's Benefits Management System (VBMS) and Legacy Content Manager.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with pulmonary interstitial fibrosis.
 
2.  The preponderance of the evidence is against finding that the Veteran's pulmonary interstitial fibrosis manifested during service or is of service origin. 


CONCLUSION OF LAW

A respiratory disorder, to include pulmonary interstitial fibrosis, was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Overview of Service Connection Claims

The Veteran has been diagnosed with idiopathic pulmonary fibrosis.  In this appeal, he seeks service connection for a respiratory disability, claimed as pulmonary fibrosis and lung scarring.  He essentially argues that his service medical records document that he had numerous episodes of bronchitis and bronchitis-type symptomatology in service; and that if he had been given a chest CT scan in service, it would have revealed that he in fact was developing/had developed pulmonary fibrosis.  In the alternative, the Veteran argues that he has developed a respiratory disorder as a result of exposure to cleaning chemicals that he was exposed to while in service from September 1970 to March 1971. 

For reasons set forth below, the Board finds that the Veteran's claim of entitlement to service connection for a respiratory disorder, claimed as pulmonary fibrosis and lung scarring,	must be denied.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases will be presumed if the diseases manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).  

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).


In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service Connection for a Respiratory Disorder 

Turning to the record on appeal, the Board initially notes that certain facts in this case are not in dispute.  A review of the Veteran's post-service medical records reveals that the Veteran has current diagnoses of idiopathic pulmonary fibrosis and interstitial lung disease.  In this regard, the Board observes that the Veteran had a chest x-ray taken in July 2008.  At that time, his radiologist reported that the x-ray showed no infiltrate, pleural effusion, or pneumothorax; and that the Veteran's pulmonary vasculature was normal.  However, the radiologist also said that the Veteran's x-ray showed a focal eventration of the right hemidiaphragm and interstitial markings in the bases of his lungs.  The ultimate impression of the radiologist at that time was that the Veteran had prominent interstitial in the lung bases, that was likely chronic.  Chest x-rays of the Veteran in June 2011 revealed that he had chronic obstructive pulmonary disease (COPD) and interstitial scarring.  The Veteran was ultimately diagnosed at that time with peripheral interstitial lung disease with lower lobe predominance with increased lung volumes.  The Veteran's medical provider gave a differential diagnosis that included interstitial lung disease (such as idiopathic pulmonary fibrosis) superimposed on COPD.  Additionally, as will be discussed in more detail below, the claims file contains a VA examination report and two VA medical opinions pertaining to the Veteran's claim.  These reports set forth diagnoses of lung scarring/pulmonary fibrosis based, in part, on x-ray findings of background COPD and peripheral interstitial lung disease; in addition to idiopathic pulmonary interstitial fibrosis.  See January 2011 Gulf War examination report; VA medical opinions dated in April 2015 and January 2017.  

Also not in dispute are the facts that the Veteran's service treatment records do not reference any specific symptomatology that can be associated with a diagnosis of pulmonary fibrosis and/or lung scarring.  The service treatment do show, however, that the Veteran was seen on numerous occasions during service for colds, complaints of chest pain, cough, ear problems, and possible ear infections.  He was also diagnosed on several occasions with bronchitis.  See, e.g., service treatment records dated in April 1970 and March 1991.  A review of the claims file also reveals that chest x-rays prior to 2008 do not contain findings that can be associated with a diagnosis of idiopathic pulmonary interstitial fibrosis.  In this regard, the Board observes that x-rays taken of the Veteran's chest in January 1992 and September 1995 were reported as being normal.  A May 1997 radiology report indicates that the Veteran had increased kyphosis and diffuse osteopenia noted in the thoracic spine, but did not have any evidence of lung consolidations, congestive heart failure, masses, or cardiomegaly.  Thereafter, in March 2006, the Veteran underwent a general medical examination in which his chest was noted to be clear, with no rales, rhonchi, or wheezes; and with good breath sounds symmetry.
 
Thus, the record on appeal contains evidence that the Veteran has a current medical diagnosis for which he seeks service connection (i.e., idiopathic pulmonary interstitial fibrosis) and that he experienced respiratory symptoms in service (i.e., bronchitis, coughs, complaints of chest pain, etc. . . . ) he contends are associated with his current medical condition.  Thus, the crux of this case revolves around whether the medical evidence supports the Veteran's theory of entitlement to service connection or contradicts it.  

Turning to the question of a medical nexus in this case, the Board observes (as mentioned above) that the Veteran was afforded a VA medical examination in January 2011; and the record also contains two VA medical opinions that were associated with the file in April 2015 and January 2017.  See January 2011 Gulf War examination report; VA medical opinions dated in April 2015 and January 2017.  Prior to discussing the medical evidence in this case, the Board observes for the record that it had remanded the Veteran's appeal twice in March 2015 and January 2017 on the basis that the January 2011 and April 2015, respectively, were insufficient upon which to base a decision at those times.  Although technically correct that the 2011 and 2015 examination reports, by themselves, were incomplete in some aspect of addressing the medical questions in this case, viewing all three medical opinions currently associated with the claims file in conjunction with one another provides sufficient medical guidance to the Board about whether there is a positive or negative nexus between the Veteran's symptomatology in service and his currently diagnosed respiratory disorder.  For that reason, the Board addresses below the three VA medical opinions in the claims file that are related to this appeal.       

Initially, the Board observes that the Veteran was afforded a VA "Gulf War" examination in January 2011.  At that time, the Veteran reported to his medical examiner that, among other things, he had been diagnosed with pulmonary fibrosis and lung scarring after having an x-ray taken years before.  After reviewing the Veteran's claims file, obtaining a medical history from the Veteran and conducting a physical examiner, the VA medical provider diagnosed the Veteran with pulmonary fibrosis.  In doing so, he addressed the Veteran's period of service during the Gulf War, opining that because the Veteran reported that his fibrosis symptomatology had been present since his initial period of service from 1969 to 1971 (obviously prior to the Gulf War), a review of an x-ray taken of his lungs in 1997 was normal, and the fact that interstitial markings of the bilateral lung bases were not documented until an x-ray on July 1, 2008, it was his belief that the cause of the  interstitial lung disease was idiopathic.  In doing so, the examiner noted different factors that could come into play in the development of interstitial fibrosis; and opined that if the Veteran's fibrosis was related to exposure to environmental hazards in the Gulf War, there would have been evidence of respiratory problems during, or immediately after, his return from the area.  As such, he opined that it was less likely as not that the Veteran's interstitial fibrosis was caused by, or a result of, his service in the Gulf War. 


Since the January 2011 medical opinion exclusively focused on the Veteran's period of service in the Gulf War, the Board remanded the Veteran's appeal to obtain an addendum medical opinion that addressed whether the Veteran's interstitial fibrosis could otherwise be related to his other period of service.  A new opinion was received in April 2015.  According to the April 2015 VA opinion, the VA examiner opined that it was less likely than not that the Veteran's current idiopathic pulmonary interstitial fibrosis was related to any of his military service events.  He supported his opinion with the evidence indicating that the Veteran's respiratory problems were not noted until a 2008 chest x-ray, and that x-rays taken prior to that date in January 2002, September 1995, and May 1997 were all normal.  The examiner also noted that all of the previous examinations showed that breath sounds in all lobes were clear and contained numerous notes.  This showed that the Veteran denied experiencing any shortness of breath at those times. 

Following the April 2015 VA opinion, the Veteran submitted new evidence in the form of personal statements and copies of service treatment and personnel records.  In a statement received that same month, he reported that from September 1970 to March 1971, he served in the Navy as a sleeping compartment cleaner and, in such capacity, was exposed to a variety of extremely strong chemicals.  He added that, at the time, he noticed mild-to-low moderate changes in his breathing.  He mentioned this at his separation examination, but was told by the examiner not worry about it, as it would go away.  He further stated that his breathing problems worsened in 1991 while serving in the Air Force, and that he was treated for chest pain, bronchitis, and cough.  

After reviewing the April 2015 VA examination report, the Board sought an additional addendum medical opinion that addressed the Veteran's contention that he began to experience respiratory symptoms during his first period of service.  

In a January 2017 medical opinion, a doctor reviewed the Veteran's entire claims file, to include the other medical opinions in the case.  After discussing in detail pertinent evidence in the claims file, he submitted a three-page report to the Board in which he ultimately diagnosed the Veteran with idiopathic pulmonary fibrosis; and opined that this condition was not related to any of his periods of service.  In doing so, he addressed the Veteran's assertions that even though he had x-rays taken in service that were found to be normal, he should have been provided with a CT scan because of his respiratory problems in service; and that if he had been provided with this scan, it would have identified his pulmonary fibrosis.  He essentially responded by stating that regardless of what the Veteran believes should have been done, he did not undergo a chest CT scan while in was in service.  As such, there was insufficient evidence to support a diagnosis of idiopathic pulmonary fibrosis before 2008.  To the extent that the Veteran argued that his exposure to cleaning chemicals in service from September 1970 to March 1971 could be related to his presently diagnosed respiratory condition, the examiner reviewed and discussed medical records from the Veteran's periods of service and thereafter implicitly opined that because all of the records revealed normal respiratory findings, there was no evidence that showed the condition of idiopathic pulmonary fibrosis was incurred in service.
  
Lastly, in terms of the Veteran's argument that his bronchitis in service was a precursor to the development of his pulmonary fibrosis, the January 2017 medical examiner explained that bronchitis is a condition in which there in inflammation of the air ways often associated with infection.  He indicated that it is a transient condition that commonly resolves without significant sequelae.  Idiopathic pulmonary fibrosis is a condition in which there is fibrosis (scarring) of the lung tissue.  He stated that this condition is termed "idiopathic" because it does not have a specific cause.  In comparing bronchitis and idiopathic pulmonary fibrosis, the examiner stated that there is no medical research that showed that recurrent bronchitis causes idiopathic pulmonary fibrosis.  He went on to explain that bronchitis involves the airways into the lungs, although idiopathic pulmonary fibrosis involves the lung tissue.  He stated that these conditions are completely separate and distinct.  Therefore, in light of the foregoing, the examiner found no evidence that showed the Veteran's idiopathic pulmonary fibrosis was incurred in service.

The Board finds the three medical opinions of record, when viewed in conjunction with one another, are persuasive and credible evidence upon which to decide this claim.  To the extent that the Veteran disagrees with the medical findings set forth in this decision, the Board finds his argument to be less persuasive than the January 2011, April 2015, and January 2017 VA medical opinions based upon the examiners medical knowledge and experience.  

Although the Board recognizes the Veteran's sincere belief that his lung disability is related to service, and acknowledges that he is competent to report things such as symptoms he had in-service and since his separation from service, he is not competent to connect his in-service or post-service symptomatology to his presently diagnosed respiratory disorder (i.e., he is not competent to provide a medical nexus opinion) since pulmonary fibrosis is not a disorder that can be easily identified by a layperson.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007).  

Lastly, the Board observes that it has considered whether the Veteran may be entitled to compensation pursuant to 38 C.F.R. § 3.317 (VA regulations pertaining to undiagnosed illness).  However, because the Veteran has been diagnosed with idiopathic pulmonary fibrosis, 38 C.F.R. § 3.317 is not for application. 

Therefore, based upon the current evidence of record, the Board finds that the preponderance of the evidence is against finding the Veteran's idiopathic pulmonary fibrosis related to service.  Thus, this claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a respiratory disorder, to include idiopathic pulmonary fibrosis and lung scarring, is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


